            Case 2:20-cv-00532-RSL-MLP Document 8 Filed 06/08/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIIL TKACHEV,

 9                             Petitioner,                Case No. C20-532-RSL-MLP

10          v.                                            ORDER GRANTING EXTENSION OF
                                                          TIME
11   ICE FIELD OFFICE DIRECTOR,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Respondent’s motion to dismiss is

15   currently noted for June 5, 2020. (Dkt. # 5.) At 12:42 a.m. on June 4, 2020, Petitioner sent an

16   email to the Court’s Proposed Orders Email Box that stated in full:

17          Judge Peterson,

18          I’m sorry to bother you I know your busy, I would not do so except I ran out of
            options[.]
19
            I filed a habeas corpus May 13,2020 2:20cv00532-RSL-MLP
20
            I didn’t receive the reply from respondent until May 20. I read the court rules and
21          USC laws and determined my reply had to be postmarked no later than May 29.
            For the noting date June 5[.] Even though I had worked really hard trying to get it
22          done, it’s much harder than I realized, I had to mail it before it was completed. I
            called your clerk May 29 when I realized I wasn’t going to have it completed and
23          asked how I could request more time to finish it, like the name of the request or
            form and she said there really isn’t one you just ask. So I am respectfully asking



     ORDER GRANTING EXTENSION OF TIME - 1
            Case 2:20-cv-00532-RSL-MLP Document 8 Filed 06/08/20 Page 2 of 2



 1          that if you are able and willing would [you] [w]ait until the complete version of
            my opposition to the motion to dismiss the habeas is filed to note it for
 2          consideration. I’m mailing it June 5. It would mean everything to me if you can
            but I understand if your unable to. Thank you for your time. Sincerely, Daniil
 3          Tkachev AXXXXXXXX

 4   Emailing the Court is not the proper way to request an extension as the Proposed Orders Email

 5   Box is not regularly monitored. In the future, Plaintiff should request an extension of time before

 6   the deadline has passed by mailing a written motion to the Court.

 7          The Court nevertheless GRANTS Petitioner’s motion for extension of time. Although

 8   Petitioner indicates that he intends to mail his response on June 5, 2020, the Court will grant him

 9   until June 12, 2020 to mail his response. Given the delays in processing mail at the Court caused

10   by the COVID-19 pandemic, Respondent shall file a reply no later than five business days after

11   Petitioner’s response is posted on the docket. The Court will direct the Clerk to re-note

12   Respondent’s motion to dismiss after Petitioner’s response has been filed.

13          The Clerk is directed to send copies of this order to the parties and to the Honorable

14   Robert S. Lasnik.

15          Dated this 8th day of June, 2020.


                                                          A
16

17                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
18

19

20

21

22

23




     ORDER GRANTING EXTENSION OF TIME - 2
